


Exhibit 10.15

 

AMENDMENT NO. 1

TO

STOCK UNIT AGREEMENT

pursuant to

THE RYLAND GROUP, INC.


[________] EQUITY INCENTIVE PLAN


 

The STOCK UNIT AGREEMENT (the “Agreement”), dated as of [________________], by
and between The Ryland Group, Inc. (the “Corporation”), and [__________________]
(the “Executive”), is amended to comply with the requirements of Internal
Revenue Code section 409A.

 

NOW, THEREFORE, the Agreement is amended as follows:

 

1.                                      Section 4, Cash Dividend Equivalents, is
amended by adding the following sentence to the end of that Section:

 

“The Executive must be employed on a cash dividend payment date to be eligible
for the cash dividend payment described in this Section 4.”

 

2.                                      Section 9, Dispute Resolution, is
amended by adding the following provisions to the end of that Section:

 

“The Executive shall be entitled to reimbursement of the fees and expenses
described under this Section 9 during the period commencing on the effective
date of this Agreement and ending on his or her death.  Any reimbursement of
fees under this Section 9 shall be made on or before the last day of the year
following the year in which the expense is incurred.  The amount of expenses
eligible for reimbursement during a year shall not affect the expenses eligible
for reimbursement in any other year.  The right to reimbursement under this
Section is not subject to liquidation or exchange for another benefit.”

 

IN WITNESS WHEREOF, this Amendment No. 1 has been duly executed by the
Corporation, to be effective as of [_______________________] [insert the
effective date of the Stock Unit Agreement, or, if later, insert “January 1,
2005”].

 

 

ATTEST/WITNESS

 

THE RYLAND GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

R. Chad Dreier

 

 

 

Chairman and Chief Executive Officer

Print Name:

 

 

 

 

 

Date:

 

 
